Exhibit 10.26

AMENDED AND RESTATED

EMBARQ KEY MANAGEMENT BENEFIT PLAN

This Plan (as defined below) has been established in accordance with Section 5
of the Employee Matters Agreement dated May 17, 2006 by and between Sprint
Nextel Corporation and Embarq Corporation for the benefit of certain current and
former key executives of Embarq Corporation and its subsidiaries who were
participants in the Sprint Key Management Benefit Plan immediately prior to the
Effective Date (as defined below), in order to retain or reward them for their
services and encourage them to continue the increasing profitability of the
Company (as defined below).

The Plan is now hereby amended and restated effective January 1, 2009 to
implement changes required pursuant to and consistent with Section 409A of the
Code (as defined below). Between May 16, 2006 and December 31, 2008, the Plan
has been operated in accordance with transition relief established by the
Treasury Department and Internal Revenue Service pursuant to Section 409A of the
Code.

Section 1. Definitions

The following terms shall have the meaning set forth below:

(a) “Base Salary” means the highest annual salary (including, if applicable, the
annual salary of a Participant while such Participant was an employee of Sprint
Nextel Corporation or one of its subsidiaries) of a Participant during the last
five years immediately preceding the Participant’s death or Separation from
Service as applicable. “Base Salary” shall include amounts deferred under the
Embarq Retirement Savings Plan and the Embarq Executive Deferred Compensation
Plan (and, if applicable, the Sprint Nextel 401(k) Plan and the Sprint
Corporation Executive Deferred Compensation Plan), but shall not include
incentive payments, bonuses, supplemental unemployment benefits, employer
contributions to any profit sharing or other qualified plan, reimbursements of
moving expenses or other expenses, or disability payments. The Compensation
Committee shall determine whether a particular item of income constitutes Base
Salary if a question arises.

(b) “Beneficiary” means the person or persons entitled under Section 5 to
receive a Survivor Benefit after a Participant’s death.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the committee established pursuant to Section 7.

(e) “Company” means Embarq Corporation.



--------------------------------------------------------------------------------

(f) “Compensation Committee” means the Compensation Committee of the Company’s
Board of Directors.

(g) “Disability” means a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of Company.

(h) “Effective Date” means May 17, 2006.

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(j) “Key Executive” means a key employee of the Company or its subsidiaries who
is designated a Key Executive for purposes of this Plan by the Chief Executive
Officer of the Company, subject to approval by the Compensation Committee.

(k) “Participant” means a present or former Key Executive on whose account a
Survivor Benefit under Section 3 or a Supplemental Retirement Benefit under
Section 4 will be payable, including those Participants who were participants in
the Sprint Key Management Benefit Plan immediately prior to the Effective Date
and who are listed on Schedule 1.

(l) “Participation Agreement” means a written agreement in form and substance
satisfactory to the Company, by which (i) a Participant in the Plan agrees to
retire from employment with the Company or subsidiary no later than the month
following the date on which the Participant attains age 65 and (ii) a
Participant designates the form in which the Participant prefers to have his
benefits under this Plan be distributed.

(m) “Plan” means this Amended and Restated Embarq Key Management Benefit Plan as
amended from time to time.

(n) “Separation from Service” means a Participant’s death, retirement or other
termination of employment with Company within the meaning of ‘separation from
service’ as defined in Section 409A(a)(2)(A)(i) of the Code and its
corresponding regulations. A Separation from Service shall not occur if a
Participant is on military leave, sick leave or other bona fide leave of absence
(such as temporary employment by the government) if the period of such leave
does not exceed six months, or if longer, as long as the Participant has a right
(either by contract or by statute) to reemployment with Company.

 

2



--------------------------------------------------------------------------------

(o) “Supplemental Retirement Benefit” means a benefit payable under Section 4 of
this Plan.

(p) “Survivor Benefit” means a benefit payable under Section 3 of this Plan.

Section 2. Participation

(a) Participation in this Plan on the Effective Date shall include those
Participants who were participants in the Sprint Key Management Benefit Plan
immediately prior to the Effective Date and who are identified on Schedule 1.

(b) The Chief Executive Officer of the Company, with the approval of the
Compensation Committee, may designate from time to time the Key Executives who
may become Participants in this Plan.

(c) A Key Executive shall become a Participant in the Plan only after signing a
Participation Agreement. Such Participation Agreement must be submitted
(1) within 30 days of a Key Employee first being selected as a Participant in
the Plan; provided that such Key Employee must not have been eligible to
participate in the Plan (as well as any other plan that is required to be
aggregated with the Plan pursuant to Treasury Regulation Section 1.409A-1(c)(2))
during the 24-month period ending on the date such Key Employee is first
eligible to participate in this Plan, or (2) if the requirements in
Section 2(c)(1) are not satisfied, then prior to December 31 of the calendar
year preceding the January 1 of the calendar year in which the Participation
Agreement shall first take effect.

(d) A Beneficiary shall be eligible for benefits only as hereinafter provided.

Section 3. Survivor Benefit

(a) If a Participant’s employment with the Company or one of its subsidiaries
ends because of his death while he is a Key Executive, his Beneficiary shall
receive an annual Survivor Benefit equal to 25% of the Participant’s Base
Salary. This annual benefit shall be payable for a period of 10 years at the
time in and the form set forth in Section 4(a) below.

(b) A Participant or a Participant’s Beneficiary, as the case may be, shall be
eligible to receive a Survivor Benefits or a Supplemental Retirement Benefit,
respectively, if a Participant (i) remains a Key Executive until age 60, and has
a Separation from Service no later than the month after the date on which the
Participant attains age 65, or (ii) suffers a Disability, or (iii) has a
Separation from Service before age 65 and qualifies to receive early retirement
benefits under the Company’s pension plan, then his Beneficiary shall receive
upon his death a Survivor Benefit equal to 300% of the Participant’s Base
Salary; provided, the Survivor

 

3



--------------------------------------------------------------------------------

Benefit for a Participant electing early retirement under (iii) above shall be
reduced 10% per year of attained age prior to age 60, e.g., to 270% of Base
Salary for retirement at age 59, and to 150% of Base Salary for retirement at
age 55. The Survivor Benefit or Supplemental Retirement Benefit, as applicable,
shall be paid in the manner provided in Section 4(b) or Section 4(c).

(c) If a Participant does not satisfy the conditions of Section 3(a) or 3(b), no
Survivor Benefit or Supplemental Retirement Benefit, as applicable, shall be
payable on his account.

Section 4. Payment of Survivor Benefit

(a) The Survivor Benefit under Section 3(a) shall be payable in equal annual
installments, commencing on the first day of the second month following the
Participant’s death.

(b) The Survivor Benefit described in Section 3(b) shall normally be paid in a
lump sum within 30 days following the Participant’s death. However, a
Participant may elect in the Participation Agreement an installment method of
payment and the period of such payments, provided that in all events the
Survivor Benefit shall be payable over a period of not less than 2 years but not
more than 20 years. Such installment payments shall commence no later than the
15th day of the third month following the year in which the Participant’s death
occurred. If a Participant elects to have the Survivor Benefit paid in
installments, the actuaries then servicing the Company shall determine the
present value using an assumed interest rate of 6 1/2% of the payment method so
elected, and the amount of the Survivor Benefit shall be revised accordingly, so
that the value of the Survivor Benefit, determined at the time of the
Participant’s death, is the same as if the Beneficiary received a lump sum.

(c) A Participant may elect in the Participation Agreement, in lieu of receiving
the Survivor Benefit described in Section 3(b), to receive a Supplemental
Retirement Benefit equal to 300% of the Participant’s Base Salary; provided,
that such Supplemental Retirement Benefit for a Participant electing early
retirement as described under Section 3(b)(iii) above shall be reduced 10% per
year of attained age prior to age 60, e.g., to 270% of Base Salary for
retirement at age 59, and to 150% of Base Salary for retirement at age 55. Such
Supplemental Retirement Benefit shall commence payment within 30 days following
the Participant’s Separation from Service or Disability; provided, however, if a
Participant is a “Specified Employee” as defined in Section 409A(a)(2)(A) of the
Code and the Company has securities which are publicly traded on an established
securities market at the time of the Participant’s Separation from Service, no
distribution may be made before the date which is 6 months after the date of
Participant’s Separation from Service from the Company (excluding Separation
from Service on account of death). The Participant may elect in the
Participation Agreement to receive the Supplemental Retirement Benefit either
(i) in a lump sum, (ii) in annual installments over a period not to exceed 30
years, (iii) in the form of a single life annuity, or (iv) in any combination of
the forms set forth in

 

4



--------------------------------------------------------------------------------

Section 4(c)(i)-(iii) (to be elected as a percentage of the total benefit). The
actuaries then servicing the Company shall determine the present value using an
assumed interest rate of 6 1/2% of the payment method elected by the
Participant, and the amount of the Survivor Benefit shall be revised
accordingly, so that the value of the Supplemental Retirement Benefit determined
at the time of the Participant’s retirement, is the same as if the Participant
received the Survivor Benefit in a lump sum.

If a Participant fails to make the election described in this Section 4(c) in
the Participation Agreement, such Participant shall be deemed to have elected
the Survivor Benefit to be paid as provided in Section 4(b).

(d) Notwithstanding the above paragraphs (b) and (c) of this Section 4, the
elections as to the timing and form of payment of a Participant who was a
participant in the Sprint Key Management Benefit Plan immediately prior to the
Effective Date will apply to any benefits paid under this Plan, unless a
subsequent election to change the form of payment is made, as described in
paragraphs (e) and (f) below.

(e) Prior to December 31, 2007, a Participant may make a new election to change
the form of payment of his or her benefits; provided that a Participant shall
not be permitted in calendar year 2007, to (i) change a payment election in a
manner that will defer distribution of amounts that the Participant otherwise
would have received in 2007, or (ii) accelerate payments that would otherwise be
made in a later year into 2007 (the “Special Transition Rule”). This Special
Transition Rule shall also apply to calendar year 2008 so that each mention of
“2007” is replaced with “2008” in the immediately preceding sentence. Any
election made under this Section 4(e) shall be void, and the previous election
to change the form of payment or the default form of payment, as applicable,
shall continue to apply if the Participant (1) makes a new election to change
the form of payment of his or her benefits to a form of payment set forth in
Section 4(b) and the Participant’s death occurs in the year in which he or she
made such new election or (2) makes a new election to change the form of payment
of his or her to a form of payment set forth in Section 4(c) and the Participant
incurs a Separation from Service or a Disability in the year in which he or she
made such new election.

(f) A Participant may change his election regarding (i) the timing of payment
(i.e., whether to receive a Survivor Benefit or a Supplemental Retirement
Benefit), and/or (ii) the form of payment in Section 4(b) (in the case of a
Survivor Benefit) or Section 4(c) (in the case of a Supplemental Retirement
Benefit), provided (1) the subsequent election is not effective until 12 months
after the date on which the subsequent election is made; (2) the subsequent
election is made at least 12 months prior to the date that benefits were
scheduled to begin to be paid, (3) the first payment with respect to which such
subsequent election is made shall be deferred for a period of not less than 5
years from the date such payment would otherwise have been made, and (4) the
subsequent election may only be made with respect to a benefit payable upon
satisfaction of the requirements in Section 3(b)(i) or (iii).

 

5



--------------------------------------------------------------------------------

Section 5. Beneficiaries

(a) A Participant may designate one or more Beneficiaries to receive a Survivor
Benefit payable under this Plan. Beneficiaries shall be designated only upon
forms made available by or satisfactory to the Company, and filed by the
Participant with the Company, as the Company may require.

(b) At any time prior to his death, a Participant may change his Designation of
Beneficiary by filing a substitute Designation of Beneficiary with the Company
in accordance with Section 5(a) above.

(c) In the absence of an effective Designation of Beneficiary, or if all persons
so designated shall have predeceased the Participant or shall have died before
the Survivor Benefit shall have been fully distributed, the balance of the
Survivor Benefit shall be paid to the Participant’s surviving spouse or, if
none, to the Participant’s issue per stirpes or, if no issue to the executor or
administrator of the Participant’s estate.

(d) If a Survivor Benefit is payable to a minor or person declared incompetent
or to a person incapable of handling the disposition of his property, the
Company may pay such Survivor Benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Company may require proof of incompetency, minority, incapacity or guardianship
as it may deem appropriate prior to distribution of the Survivor Benefit. Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.

Section 6. Unfunded Plan

(a) Benefits to be provided under this Plan are unfunded obligations of the
Company. Nothing contained in this Plan shall require the Company to segregate
any monies from its general funds, to create any trust, to make any special
deposits, or to purchase any policies of insurance with respect to such
obligations. If the Company elects to purchase individual policies of insurance
on one or more of the Participants to help finance its obligations under this
Plan, such individual policies and the proceeds therefrom shall at all times
remain the sole property of the Company and neither the Participants whose lives
are insured nor their Beneficiaries shall have any ownership rights in such
policies of insurance.

(b) No Participant shall be required or permitted to make contributions to this
Plan.

Section 7. Plan Administration

(a) The Board. The Compensation Committee of the Board shall have the authority
to amend and to terminate this Plan.

 

6



--------------------------------------------------------------------------------

(b) The Employee Benefits Committee. The Plan shall be administered by the
Employee Benefits Committee. The Employee Benefits Committee shall be the Plan
Administrator as defined by ERISA and have the authority to control and manage
the Plan. The Employee Benefits Committee shall have the responsibilities and
duties and powers set forth in this Plan and any responsibilities and duties
under this Plan which are not specifically delegated to anyone else, including
but not limited to the following powers:

(i) subject to any limitations under the Plan or applicable law, to make and
enforce such rules and regulations of the Plan and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

(ii) to require any person to furnish such information as it may request as a
condition to receiving any benefit under the Plan;

(iii) to decide on questions concerning the Plan and the eligibility of any
Employee to participate in the Plan, in accordance with the provisions of the
Plan; and

(iv) to compute or have computed the amount of benefits which shall be payable
to any person in accordance with the provisions of the Plan.

(c) Discretionary Power of the Employee Benefits Committee. The Employee
Benefits Committee shall have the sole discretion to make decisions and take any
action with respect to questions arising in connection with the Plan, including
but not limited to the construction and interpretation of the Plan and the Trust
Agreement and the determination of eligibility for benefits under the Plan. The
decisions or actions of the Employee Benefits Committee as to any questions
arising in connection with the Plan, including but not limited to, the
construction and interpretation of the Plan and the Trust Agreement, shall be
final and binding upon all Participants and their beneficiaries.

(d) Membership of the Employee Benefits Committee. The Employee Benefits
Committee shall consist of at least five members. The chairpersons of the
Employee Benefits Committee shall be the vice president of the Company who has
responsibility for benefits administration and the vice president of the Company
who has responsibility for financial decision support. The chairpersons of the
Employee Benefits Committee shall appoint the remaining members of the Employee
Benefits Committee. The chairpersons of the Employee Benefits Committee may
remove a member and appoint another member at any time, with or without cause,
upon written notice to the member being replaced. A chairperson may resign from
the Employee Benefits Committee by giving 15 days written notice to the
Secretary of the Corporation. Such resignation shall not constitute resignation
of such person’s position of employment with the Company, notwithstanding the
plan’s description of chairperson based upon employment responsibilities with
the Company. Upon such resignation, or in the event the corporate position
described for the chairperson does not exist, remains unfilled, or if the

 

7



--------------------------------------------------------------------------------

individual filling the position is unwilling or cannot perform the role of
chairperson, the Compensation Committee of the Board shall appoint a
chairperson. A member other than a chairperson may resign by giving written
notice to a chairperson. During any period that both chairpersons’ positions are
vacant, the Compensation Committee of the Board shall serve as Plan
Administrator as defined by ERISA.

(e) Meetings of the Employee Benefits Committee. The Employee Benefits Committee
shall appoint a secretary, who need not be a member of the Employee Benefits
Committee, to keep its records and assist it in performing any of its functions.
The Employee Benefits Committee shall hold regular meetings at least quarterly
upon such notice and at such times and places as it may from time to time
determine. The secretary of the Employee Benefits Committee shall attend all
meetings and take minutes thereof. Notice of a meeting need not be given to any
member of the Employee Benefits Committee who submits a signed waiver of notice
before or after the meeting or who attends the meeting.

(f) Action of the Employee Benefits Committee. A vote of a majority of the
members of the Employee Benefits Committee shall be required for any action
taken by the Employee Benefits Committee. Resolutions may be adopted or other
action taken without a meeting upon the written consent of all members of the
Employee Benefits Committee. Any person dealing with the Employee Benefits
Committee shall be entitled to rely upon a certificate of any member of the
Employee Benefits Committee, or its secretary, as to any act or determination of
the Employee Benefits Committee.

(g) Subcommittee, Advisors and Agents of the Employee Benefits Committee. The
Employee Benefits Committee may, subject to periodic review, (i) authorize one
or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf, (ii) delegate one or more of its
responsibilities, duties or powers to any officer of the Company or other
Employees or committees comprised of such persons and (iii) utilize the services
of employees and engage accountants, agents, clerks, legal counsel,
recordkeepers and professional consultants (any of whom may also be serving an
Employer or any Subsidiary) to assist in the administration of this Plan or to
render advice with regard to any responsibility under this Plan.

(h) Records and Reports of the Employee Benefits Committee. The Employee
Benefits Committee shall maintain records and accounts relating to the
administration of the Plan and all data necessary for Plan valuations. The
Employee Benefits Committee shall submit to the Compensation Committee of the
Board an annual report on the operation of the Plan for each Plan year and shall
also submit such other periodic reports as the Compensation Committee of the
Board may request.

(i) Indemnification. The Employer will indemnify and hold harmless the directors
and officers of the Employer, and of all Subsidiaries, the members of the
Committee and all other Employees of the Employer, or of any Subsidiary, from
any liability, loss,

 

8



--------------------------------------------------------------------------------

cost or damage that such individuals may incur in the exercise and performance
of their duties and powers hereunder, except as may result from their own gross
negligence or willful default. The Employer also will assume the defense of any
and all actions, suits or proceedings brought or advanced by any person (other
than an Employer) against any such individual arising under the Plan.

(j) Service in More than One Capacity. Any person or group of persons may serve
the Plan in more than one capacity including the Employee Benefits Committee in
its fiduciary and non-fiduciary roles pursuant to the terms and provisions of
this Plan.

(k) Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Committee. If a claim for benefits is wholly or partially denied,
the Committee shall so notify the Participant or beneficiary within 90 days (45
days in the case of a claim involving Disability benefits) after receipt of the
claim. For claims other than claims involving Disability benefits, if the
Committee determines that an extension is necessary due to matters beyond the
control of the Plan, the Committee will notify the Participant or beneficiary
within the initial 90-day period that the Committee needs up to an additional 90
days to review the Participant’s claim. In the case of a claim involving
Disability benefits, the Committee will notify the Participant within the
initial 45-day period that the Committee needs up to an additional 30 days to
review the Participant’s claim. If the Committee determines that the additional
30-day period is not sufficient and that additional time is necessary to review
the Participant’s claim for Disability benefits, the Committee may notify the
Participant of an additional 30-day extension. The notice of denial shall be
written in a manner calculated to be understood by the Participant or
beneficiary and shall contain:

(i) the specific reason or reasons for denial of the claim,

(ii) specific references to the pertinent Plan provisions upon which the denial
is based,

(iii) a description of any additional material or information necessary to
perfect the claim together with an explanation of why such material or
information is necessary,

(iv) in the case of any claim involving Disability benefits, a copy of any
internal rule, guideline, protocol, or other similar criterion relied upon in
making the initial determination or a statement that such a rule, guideline,
protocol, or other criterion was relied upon in making the determination and
that a copy of such rule will be provided to the Participant free of charge at
the Participant’s request, and

(v) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Participant’s or beneficiary’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

 

9



--------------------------------------------------------------------------------

The decision or action of the Committee shall be final, conclusive and binding
on all persons having any interest in the Plan, unless a written appeal is filed
as provided in Section 7(l) hereof.

(l) Review of Claim. Within 60 days after the receipt by the Participant or
beneficiary of notice of denial of a claim, the Participant or beneficiary may:

(i) file a request with the Committee that it conduct a full and fair review of
the denial of the claim,

(ii) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits and

(iii) submit questions, comments documents, records and other information
relating to the claim for benefits to the Committee in writing.

(m) Decision After Review. Within 60 days after the receipt of a request for
review under Section 7(l) (or 45 days in the case of a claim involving
Disability benefits), the Committee, or its delegate, shall deliver to the
Participant or beneficiary a written decision with respect to the claim, except
that if there are special circumstances (such as the need to hold a hearing)
which require more time for processing, the 60-day period shall be extended to
120 days (or, in the case of a claim involving Disability benefits, the 45-day
period shall be extended to 90 days) upon notice to the Participant or
beneficiary to that effect. The decision shall be written in a manner calculated
to be understood by the Participant or beneficiary and shall

(i) include the specific reason or reasons for the decision,

(ii) contain a specific reference to the pertinent Plan provisions upon which
the decision is based,

(iii) include a statement that the Participant or beneficiary is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits,

(iv) in the case of any claim involving Disability benefits, a copy of any
internal rule, guideline, protocol, or other similar criterion relied upon in
making the initial determination or a statement that such a rule, guideline,
protocol, or other criterion was relied upon in making the determination and
that a copy of such rule will be provided to the Participant free of charge at
the Participant’s request, and

 

10



--------------------------------------------------------------------------------

(v) a statement of the Participant’s or beneficiary’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

(n) The Plan’s claims review procedures must be exhausted before challenging an
adverse benefits determination in court.

Section 8. Miscellaneous

(a) No Survivor Benefit shall be subject in any manner to alienation, sale,
transfer, assignment, pledge or encumbrance of any kind. Any attempt to
alienate, sell, transfer, assign, pledge, or otherwise encumber any Survivor
Benefit, whether presently or hereafter payable, shall be void. Except as
required by law, no Survivor Benefit payable under this Plan shall in any manner
be subject to garnishment, attachment, execution, or other legal process, or be
liable for or subject to the debts or liability of any Participant or
Beneficiary.

(b) Notwithstanding any Plan provision to the contrary, the Board of Directors
of the Company shall have the right to amend, modify, suspend, or terminate this
Plan at any time. No amendment, suspension or termination shall adversely affect
the right of a Participant or Beneficiary to receive a benefit payable as the
result of the death, termination of employment, retirement or disability of a
Participant which occurred prior to the effective date of such amendment,
suspension or termination.

(c) Nothing contained in this Plan shall be construed as a contract of
employment between any Participant and the Company or to suggest or create a
right in any Participant to be continued in employment as a Key Executive or
other employee of the Company.

(d) The Company may impose such other lawful terms and conditions on
participation in this Plan as deemed desirable.

(e) The Plan, and any Participation Agreement related thereto, shall be governed
by the laws of the State of Kansas, without regard to the principles of
conflicts of law.

(f) The Plan is intended to comply with the applicable requirements of
Section 409A of the Code and the regulations thereunder, and shall be
interpreted and administered in accordance with Section 409A of the Code and the
regulations thereunder to the extent Section 409A of the Code and the
regulations thereunder apply to the Plan. Notwithstanding anything in the Plan
to the contrary, distributions from the Plan may only be made in a manner, and
upon an event, permitted by Section 409A of the Code and applicable regulations.
If any provision of this Plan violates Section 409A of the Code, the regulations
promulgated under Section 409A of the Code, regulatory interpretations or
announcements with respect to Section 409A of the Code or mandatory judicial
precedent construing that Section, then such provision shall be void and have no
effect.

 

11



--------------------------------------------------------------------------------

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to the authority granted to me by the Committee on
            , the Plan is hereby amended this          day of
                    , 2008.

 

EMBARQ CORPORATION By:  

 

Title:  

 

 

13



--------------------------------------------------------------------------------

SCHEDULE 1

Gene M. Betts

Michael B. Fuller

Steven L. McMahon

William P. Brennan

Stanley F. Fisher

J. Darrell Kelley

Michael A. McCarthy

Bruce H. Reynolds

Troy W. Todd

George L. White

 

14